Citation Nr: 1636563	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for pseudotumor cerebri with headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1985, and had additional service in the U.S. Reserves or National Guard.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the RO that granted service connection for pseudotumor cerebri evaluated as 0 percent (noncompensable) disabling effective March 27, 2006.  The Veteran timely appealed for a higher initial rating.

In March 2015, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that her service-connected disabilities prevent her from working.  In this case, the Board previously noted that the Veteran has put forth statements indicating that she believes her service-connected disabilities render her unemployable.   Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Also in May 2015, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's pseudotumor cerebri with headaches has included complaints of headaches described characteristically as not prostrating and reasonably controlled with medication; and did not occur as frequently as one in two months over the last several months.

2.  The Veteran's symptoms of facial numbness and twitching of the eye, described as mild, are not "part and parcel" of, or related to the service-connected pseudotumor cerebri with headaches.

3.  Service connection is in effect for depression, rated as 30 percent disabling; for plantar fasciitis of the right foot, rated as 10 percent disabling; and for pseudotumor cerebri with headaches, rated as 0 percent (noncompensable) disabling.  The combined evaluation currently is 40 percent.

4.  The Veteran has not worked full-time since 2015; she reportedly has worked part-time since then in substitute teaching, and has attended further educational classes.

5.  The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent her from obtaining or retaining substantially gainful employment.   

CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable evaluation for pseudotumor cerebri with headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  A disease of the cranial nerve is not "part and parcel" of, or proximately due to or the result of a service-connected disability; and there is no basis for a separate, compensable evaluation for seventh (facial) cranial nerve paralysis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.124a, Diagnostic Code 8205 (2015).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS



I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by April 2006 and July 2015 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of her claims have been obtained, to the extent possible. The RO or VA's Appeals Management Center (AMC) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  Pseudotumor Cerebri with Headaches 

Service connection has been established for pseudotumor cerebri, effective March 2006.  As noted above, an initial 0 percent (noncompensable) disability rating has been assigned under Diagnostic Code 8045-8100, based primarily on symptom of headaches.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27). The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.  In this regard, however, the Board notes that there is no indication that the Veteran has ever suffered a traumatic brain injury.  Accordingly, evaluation of the three main areas of dysfunction under Diagnostic Code 8045 for residuals of traumatic brain injury is inapplicable and not appropriate in this case.

Pursuant to Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one in two months over the last several months shall be evaluated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months shall be evaluated as 30 percent disabling, and very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability shall be evaluated as 50 percent disabling.  

Historically, the Veteran was first diagnosed with pseudotumor cerebri post-service by lumbar puncture in April 1993, with no sequela.  The condition was not due to injury, and had occurred slowly over time; as such, the RO determined that the condition was related to active service.  Since her diagnosis, the Veteran has undergone regular evaluations and treatment by an opthalmologist; and has reported symptoms of headache.  She often complained of headaches if not wearing glasses.

Private records, dated in August 2005, reveal that there was no pallor to the optic nerve, no injection, and no edema.  Essentially no progression or slight improvement had been noted since the prior visual field examination in August 2004.  The Veteran continued to complain of intermittent headaches, especially at work with extended focused activity.

The report of a September 2006 VA examination reveals that the Veteran's last headache was five months earlier, and that her condition had not caused incapacitation.  Visual fields examination was within normal limits, and Goldmann perimeter test results were also within normal limits.  A neuro-ophthalmologist opined in September 2006 that there currently was no vision problem, although the Veteran's pseudotumor cerebri could worsen over time and cause a vision problem in the future.

VA records show an assessment of history of pseudotumor cerebri in June 2007, now with headaches similar to previously and occurring when straining or focusing hard.  There was no optic disc edema; Humphrey visual fields test revealed mild changes.  

A neurological consultation in August 2007 reveals that the Veteran presented with chronic headaches, and was being followed with recurrent eye examinations for papilledema.  She described some side effects with a certain medication, which was stopped in April 2006; and indicated that her headaches currently were less frequent, since quitting her job as a truck driver of an 18-wheeler in June 2007.  She reportedly has not had any headaches since, but did report having headaches two-to-three times per week while driving at night and having to focus harder on the road.  The Veteran also reported that her headaches were worse when she worked as a radiographic technician and focused on images for extended periods of time.  She currently described having a right temporal headache for the last week, as well as toothache pain on the right, which was controlled with Motrin.  The Veteran planned to go back to school and find a "low stress" job as an activity director at the school.

Following examination, the assessment was pseudotumor cerebri with chronic headaches.  The August 2007 neurologist indicated that the Veteran had control of the headaches with conservative management of exacerbating factors, including jobs with increased necessity of visual focus tasks, stress, and weight control; and opined that there was no need for lumbar puncture at this time.  The Veteran was instructed about the importance of weight loss, and stress-reducing options regarding choice of jobs and environment.  Close monitoring for any visual changes also was recommended.

VA records, dated in February 2008, reveal a history of pseudotumor cerebri, currently quiet, with no headache and no decrease in visual acuity.  In August 2008, the Veteran reported that her headaches began over the left temporal area and felt like her brain was "pulling from her head."  She also reported that her headaches were associated with stress, and that her headaches were well controlled with Motrin-taken approximately twice weekly.  The Veteran was very aware of her need to avoid stressful situations.  While she previously reported a desire to work as a class activity coordinator, the required certification was not available where she lived; and due to financial constraints, she returned to work driving city buses.  The Veteran reportedly was able to control stress at work by working "split shifts" and taking a break during the day.  She reported no acute vision changes, and was actively trying to manage weight and stay under 200 pounds.

Private records show that the Veteran reported having headaches in January 2009.  Evaluation in 2010 revealed no active sign or symptoms of recurrent pseudotumor cerebri.  The private physician noted that the Veteran had been weaned off of medication in 2006, after a 20-pound intentional weight loss, and was symptom-free since then.

VA records, dated in May 2010, show that the Veteran had occasional headaches, but no change in vision; evaluation had revealed no optic disc edema.  In February 2011, she reported taking classes to teach special education.  She denied any past history of significant head injury or central nervous system infection.

During a neurological consultation in February 2011, the Veteran reported that she had not had any headaches or obscurated vision lately; and reported that occasionally the right side of her face felt a little numb and tingly, but it was not prominent.  She denied any other new symptoms, and indicated that her most recent visual field testing was normal.  Following examination, the assessment was past history of pseudotumor cerebri.  The neurologist opined that the Veteran seemed stable now, and had gained weight.

In April 2012, the Veteran again reported episodes of right facial droop, which occurred three weeks ago and lasted for a few minutes and resolved with no recurrence.  She reported having symptoms of pseudotumor cerebri "off and on" for many years, but no new symptoms.  She also reported being under more stress lately due to loss of job and family situation.  In January 2013, the Veteran reported resolution of the facial twitching.  She then reported occasional eyelid fasciculations and a recent increase in her headache frequency, which she attributed to stress associated with school.  The headaches were described as "a pressure-like localized in the frontal region," which at times became severe and throbbing.  The Veteran currently experienced three headaches per week, and denied visual changes.  Recent eye examination and visual fields test were stable.  Assessments in January 2013 included muscle contraction headaches and migraine without aura, pseudotumor cerebri in remission, and benign eyelid fasciculations.
   
The Veteran underwent a VA neurology and cranial nerves examination in December 2013.  The examiner reviewed the Veteran's medical history, noting that the pseudotumor cerebri was in remission for the last several years.  The examiner also considered the Veteran's complaints of numbness of the face and twitching of eyes since January 2013.  Following examination, diagnoses included pseudotumor cerebri in remission and benign eyelid fasciculations.  The December 2013 examiner identified involvement of cranial nerve VII (facial), and indicated that the severity of numbness for the right upper face, eye, forehead, and mid-face was mild.  In this regard, the examiner indicated that twitching, numbness, and spasm of right eyelid and muscles of right upper cheek around eye occurred two-to-three times per month and lasted from 30 seconds to 60 seconds.  Muscle strength testing and sensory examination were normal.  There were no other abnormalities related to the cranial nerves.  The December 2013 examiner also opined that the muscle fasciculations of the right eyelid are not likely related to the Veteran's pseudotumor cerebri, because these are not a finding associated with the condition; and opined that the Veteran's pseudotumor cerebri was currently in remission.
 
The Veteran also underwent a VA headaches examination in December 2013.  Her medical history revealed throbbing headache over the right eye about three times per week.  Medication did help, although the Veteran did not take it every day.  The Veteran reported some photophobia, but no other symptoms of migraine-such as nausea, vomiting, aura, and scotomata; and reported that she tried to sit in quiet and in a dark room.  She reported that the symptoms were of short duration-i.e., just thirty to forty minutes-and were neither prostrating nor incapacitating.  Following examination, diagnoses included migraine and tension headaches. 

VA records, dated in October 2014, show that the Veteran was doing well.  She denied recurrence of headaches and hemifacial spasm.  She also denied blurred vision and visual obscurations.  Following examination, assessments were muscle contraction headaches and migraine without aura; pseudotumor cerebri in remission; and possible hemifacial spasms, currently asymptomatic.  Records reflect no need for pharmacologic intervention; and given no acute neurological problems at the time, the Veteran was discharged from the neurology clinic.

In March 2015, the Veteran testified that her condition was worse because of the emotional stress that she endured, and the effects of the pseudotumor cerebri.  She testified that her "whole career since 2005 has been shot at every level;" and that she tried to educate herself, and that she might go blind.  She testified that she cannot drive at night, and that her face at times will "go numb."  The Veteran also testified that she had headaches every three days, and that she tried to calm herself down to avoid taking medications.

In April 2015, the Veteran required new glasses.  She reported occasional headaches but no change in vision, and was aware of the importance of weight management.  Assessments were history of pseudotumor cerebri diagnosed in 1993, flare-up in 2006, and quiet since; refractive error and presbyopia; and dry eyes.  

Following the Board's May 2015 remand, the Veteran underwent a VA "central nervous system, neuromuscular diseases, and headaches" examination in November 2015.  The examiner noted that the Veteran's pseudotumor cerebri required medication for control, and that the condition produced headaches and vision changes.  No other central nervous system or neuromuscular abnormalities were found.

The Veteran also underwent a VA eye examination in February 2016.  The examiner opined that the Veteran had not been diagnosed with an eye condition, other than congenital or developmental errors of refraction.  Examination in February 2016 revealed no vision loss and no pseudotumor-associated visual field loss.  Corrected visual acuity for both distance and near vision for each eye was 20/40 or better.

In this case, since the effective date of the award of service connection, the Board finds that the Veteran's symptoms have not met the criteria for an initial, compensable disability rating at any time under the rating criteria for migraine.  Neither any examiner nor the Veteran has described prostrating headaches, which are required for a compensable disability rating under Diagnostic Code 8100.  Although some treatment records have noted complaints of severe headaches or migraine on occasion, which have required medication, the overall evidence reveals that the Veteran's headache attacks were less frequent and reasonably under control than those required for a compensable evaluation.  The evidence does not show at any time that characteristic prostrating attacks have occurred on an average of one in two months over the last several months.  Therefore, the Board finds that the evidence does not support an initial, compensable disability rating for pseudotumor cerebri with headaches.

Throughout the years the Veteran also has undergone regular eye examinations for determining any associated vision loss or papilledema.  However, no diseases of the eye have been documented to warrant a compensable disability rating under the general rating formula for Diagnostic Codes 6000 through 6009, or otherwise.  See 38 C.F.R. § 4.79.  Nor does the Veteran's corrected vision for each eye warrant a compensable evaluation under Diagnostic Code 6066.  Visual fields testing throughout the years has been stable, and there are no findings of diplopia or disfigurement.  Although the Veteran required new glasses in April 2015, refractive error of the eye is not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. § 3.303(c).  Hence, the criteria for a compensable disability rating for diseases of the eye, or for impaired vision or muscle function are not met.

Lastly, the Veteran has described some numbness of the face and twitching of the eye associated with pseudotumor cerebri.  As noted above, however, the medical evidence, including the December 2013 VA opinion, does not support a finding that the numbness is related to the service-connected disability.  Therefore, it is inappropriate to assign any additional rating based on that symptomatology.

In this case, the Board finds that the weight of the evidence is against an initial, compensable schedular rating for pseudotumor cerebri with headaches.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability at issue is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the Veteran's level of disability and symptomatology, and is found inadequate, RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Veteran's main symptoms surrounding the service-connected disability is headaches.  Those are adequately contemplated by the rating criteria.  Therefore, the threshold factor for consideration for a referral has not been met. The disability is reasonably contemplated by the criteria by which it is rated.

B.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

In determining whether the Veteran is entitled to TDIU, neither her non-service-connected disabilities nor her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran's level of education and any additional training are not indicated.  She reportedly last worked full time in 2015, and then returned to part-time work as a substitute teacher.

Service connection is currently in effect for depression, rated as 30 percent disabling; for plantar fasciitis of the right foot, rated as 10 percent disabling; and for pseudotumor cerebri with headaches, rated as 0 percent (noncompensable) disabling.  The combined evaluation currently is 40 percent; the schedular requirements noted above for a TDIU are not met.  

Where the percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service, for extraschedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

In this case, a VA (contract) examiner in September 2006 reviewed the Veteran's medical history, and noted that the Veteran's eye symptoms included headaches.  In assessing the functional impact of the Veteran's service-connected disability, the examiner opined that there was no functional impairment resulting from the Veteran's vision condition secondary to her pseudotumor cerebri.

In August 2007, the Veteran reported that she planned to go back to school and find a low stress job as an activity director at school.  In assessing the functional impact of the Veteran's service-connected disability, a VA neurologist opined that the Veteran seemed to have control of headaches with conservative management of exacerbating factors-which included jobs' increasing necessity of visual focus tasks, stress, and weight control.

In August 2008, the Veteran reported that she was able to control stress at work by working "split shifts" and taking a break during the day.  In September 2008, she stated that whenever she had headaches, she could not work.  Records show that the Veteran's service-connected pseudotumor cerebri was asymptomatic in June 2010.  In February 2011, the Veteran reported that she was taking classes to teach special education.  Records at the time show a past history of pseudotumor cerebri, and that the Veteran seemed stable.  In April 2012, the Veteran reportedly was under more stress due to loss of job and family situation.  

In January 2013, the Veteran stated that she had suffered severe headaches for weeks at a time; and that she worked on a part-time basis because her severe foot problems precluded her from standing or walking without a limp or foot pain.  She also reported a recent increase in her headache frequency, which she attributed to stress associated with school.  

In September 2013, another VA examiner assessed the functional impact of the Veteran's service-connected plantar fasciitis; and opined that the Veteran had difficulty in standing and prolonged standing as a substitute teacher, and had difficulty in applying pressure with her right foot as a commercial truck driver. 
  
In December 2013, a VA examiner assessed the functional impact of the Veteran's service-connected pseudotumor cerebri with headaches, and opined that the Veteran will try and rest and stop her activities, if possible, during headaches but was not incapacitated.  In November 2015, another VA examiner noted that the Veteran's headaches and blurred vision caused her to resign from her position with the Transportation Security Administration, and from her positions as a commercial driver (truck and city bus).

In March 2015, the Veteran testified that she had been working forty-hour weeks for the last six or seven months; and then she went back to working part-time.  When the headaches came approximately every three days, she testified that she calmed herself down and avoided taking medication.

The Board also notes that, following the Board's May 2015 remand, the Veteran was given the opportunity to substantiate a claim for an increased rating for service-connected depression; to date, however, she has not done so.  Accordingly, the best available evidence is the October 2013 VA examination report, which reflects that the Veteran's symptoms of depression are not severe enough either to interfere with occupational and social functioning, or to require continuous medication.

In February 2016, a VA examiner reviewed the Veteran's medical history, and noted no change of vision; and opined that the Veteran's eye condition did not impact her ability to work.

Here, the Board finds that none of the VA examiners has described total occupational impairment due to the Veteran's service-connected disabilities.

The Veteran has asserted that she cannot work at times due to her service-connected disabilities.  To this extent, her statement is of some probative value.  Significantly, the Board finds that the Veteran's limitations in performing visually focused tasks and activities involving stress have been corroborated by a VA neurologist in August 2007; and restrictions in prolonged standing, and driving have been corroborated by a VA examiner in September 2013.  However, there are no other work restrictions.  The Veteran has been able to attend classes and maintained part-time employment.  The overall evidence does not demonstrate that she is unable to secure and follow any substantially gainful occupation by reason of her service-connected disabilities.  Ultimately, the Board places far more probative weight on the findings of VA examiners, who considered the Veteran's complaints and her work history, as well as the results of recent evaluations of her service-connected disabilities.  The evidence does not support a finding of unemployability due to service-connected disabilities.

Here, the Veteran's pseudotumor cerebri has been in remission for several years, and her headaches are controllable with medications and are not incapacitating.  Her vision has been stable throughout the appeal period.  Nor does the evidence demonstrate any functional impairment from her depression.  While her plantar fasciitis limits the Veteran's ability to stand for lengthy periods, total occupational impairment is not documented.
 
In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of her service-connected disabilities.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable schedular rating for pseudotumor cerebri with headaches is denied.

The claim of entitlement to a TDIU is denied.



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


